ILLINOIS OFFICIAL REPORTS
                                        Appellate Court




                   City of Champaign v. Madigan, 2013 IL App (4th) 120662




Appellate Court            THE CITY OF CHAMPAIGN, an Illinois Municipal Corporation,
Caption                    Plaintiff-Appellant, v. LISA MADIGAN, in Her Official Capacity as
                           Attorney General of the State of Illinois; PATRICK WADE; and THE
                           NEWS-GAZETTE, INC., an Illinois Corporation, Defendants-Appellees.



District & No.             Fourth District
                           Docket Nos. 4-12-0662, 4-12-0751 cons.


Filed                      July 16, 2013


Held                       Electronic communications sent and received during city council
(Note: This syllabus       meetings from members of the council and the mayor pertaining to public
constitutes no part of     business while the council members are functioning as a “public body”
the opinion of the court   are subject to the Freedom of Information Act and defendant newspaper
but has been prepared      reporter was entitled to have such communications disclosed pursuant to
by the Reporter of         his request, but the trial court erred in granting defendants’ request for
Decisions for the          attorney fees, since defendants pursued their claim under section 9.5 of
convenience of the         the Act by requesting a binding opinion from the Attorney General’s
reader.)
                           Public Access Counselor, rather than a court action under section 11 of
                           the Act, and section 9.5 does not provide for an award of attorney fees.


Decision Under             Appeal from the Circuit Court of Sangamon County, No. 11-MR-680; the
Review                     Hon. John Schmidt, Judge, presiding.


Judgment                   No. 4-12-0662, Dismissed.
                           No. 4-12-0751, Affirmed in part and reversed in part.
Counsel on                 Frederick C. Stavins, City Attorney, of Champaign (Laura Hall (argued),
Appeal                     Assistant City Attorney of counsel), for appellant.

                           Lisa Madigan, Attorney General, of Chicago (Michael A. Scodro,
                           Solicitor General, and Clifford W. Berlow (argued), Assistant Attorney
                           General, of counsel), for appellee Lisa Madigan.

                           Donald M. Craven and Esther J. Seitz, both of Donald M. Craven, P.C.,
                           of Springfield, for appellees Patrick Wade and News-Gazette, Inc.

                           Brian Day and Roger Huebner, both of Illinois Municipal League, of
                           Springfield, amicus curiae.


Panel                      JUSTICE POPE delivered the judgment of the court, with opinion.
                           Justices Appleton and Holder White concurred in the judgment and
                           opinion.



                                            OPINION

¶1          This case arises from defendant Patrick Wade’s July 2011 request pursuant to the Illinois
        Freedom of Information Act (FOIA) (5 ILCS 140/11(e) (West 2010)) for copies of electronic
        communications sent and received during city council meetings from members of the
        Champaign city council as well as the mayor of the City of Champaign (collectively, the
        City). The City partially denied Wade’s request, explaining personal communications on
        privately owned electronic devices are not within the scope of FOIA, even when they relate
        to city business. Wade then sought administrative review of the City’s denial with defendant,
        the office of the Illinois Attorney General’s Public Access Counselor. Following that review,
        the Attorney General issued a binding opinion, finding texts and emails sent or received from
        a council member’s personal electronic device during public meetings, concerning city
        council business, are by definition public records and thus subject to FOIA. The City sought
        administrative review in the circuit court, which affirmed the decision of the Attorney
        General.
¶2          The City appeals, arguing (1) the requested electronic communications are not public
        records as defined by FOIA; (2) public officials have a reasonable expectation of privacy in
        their personal communications; (3) the circuit court erred in awarding Wade attorney fees;
        and (4) the court did not have jurisdiction to decide Wade’s counterclaim for injunctive
        relief. We affirm in part and reverse in part.



                                                 -2-
¶3                                    I. BACKGROUND
¶4       On July 15, 2011, Wade, a reporter for defendant Champaign News-Gazette, filed a
     FOIA request with the City, seeking the following records:
         “All electronic communications, including cellphone text messages, sent and received
         by members of the city council and the mayor during city council meetings and study
         sessions since (and including) May 3. Please note that this request applies to both city-
         issued and personal cellphones, city-issued or personal email addresses and Twitter
         accounts.”
     We note Wade’s request broadly sought “[a]ll electronic communications” regardless of
     whether they were personal or public in nature. However, the parties have not directly raised
     the issue of the breadth of Wade’s request in this case and have since agreed the FOIA
     request would not seek personal communications.
¶5       On July 22, 2011, the City partially denied Wade’s request. According to the City,
     “Communications which pass through and are available on the City’s electronic equipment
     are in the City’s possession and control and, if not exempt, will be provided. However,
     communications of the Mayor and City Council members on privately owned equipment to
     private parties are not public records of public bodies and will not be provided.”
¶6       On August 1, 2011, Wade sought administrative review of the City’s denial with the
     Attorney General’s Public Access Counselor. See 5 ILCS 140/9.5 (West 2010). Wade argued
     the following:
         “The justification that communications on privately-owned devices, like cellphones, are
         not ‘public records’ simply because the individuals who own them are not the public
         body is inadequate. It is very possible and likely that city council members receive
         communications that aid in the elected officials’ formulation of opinions and that
         consequently affect their votes. Those communications, particularly those that city
         council members receive during an ongoing meeting for which the public body is
         assembled, certainly are ‘documentary materials pertaining to the transaction of public
         business ... being used by [or] received by ... any public body.’ 5 ILCS 14/2(c).
         Regardless of their form, communications pertaining to the transaction of public
         business–being received by and used by individual members of an official body in their
         role as a member of that public body during an ongoing public meeting–should be public
         records.”
¶7       On November 15, 2011, the Attorney General issued a binding opinion (Public Access
     Opinion No. 11-006; 2011 PAC 15916 (2011)), finding texts and emails sent or received on
     a council member’s personal electronic device during public meetings are by definition
     public records and thus subject to FOIA.
¶8       On December 15, 2011, the City filed a complaint for administrative review of the
     Attorney General’s decision in the circuit court.
¶9       On February 8, 2012, Wade filed a counterclaim for injunctive relief, requesting that once
     the circuit court affirms the administrative decision it also (1) issue an order compelling the
     City to release the requested records and (2) award reasonable attorney fees and costs.


                                              -3-
¶ 10        On June 11, 2012, the circuit court denied the City’s complaint for administrative review
       and affirmed the administrative decision, finding the Attorney General’s opinion was not
       against the manifest weight of the evidence. The court also stated its ruling was “a final and
       appealable order.” Wade never noticed his counterclaim for hearing.
¶ 11        On June 25, 2012, Wade and the News-Gazette (collectively Wade) filed a petition for
       attorney fees, arguing he was entitled to such fees and costs because he was a prevailing party
       in a case brought under FOIA. See 5 ILCS 140/11(i) (West 2010) (“If a person seeking the
       right to inspect or receive a copy of a public record prevails in a proceeding under this
       Section, the court shall award such person reasonable attorneys’ fees and costs.”).
¶ 12        On July 5, 2012, the City filed (1) a motion for judgment on the pleadings in order to
       resolve Wade’s counterclaim, (2) a motion to dismiss Wade’s petition for attorney fees, and
       (3) a motion for a written special finding pursuant to Illinois Supreme Court Rule 304(a) (eff.
       Feb. 26, 2010).
¶ 13        On July 11, 2012, the City filed a notice of appeal from the circuit court’s dismissal of
       its complaint for administrative review, which was docketed as appellate court case No. 4-
       12-0662.
¶ 14        On July 18, 2012, the circuit court held a hearing on the parties’ motions. In its July 27,
       2012, written order, the court found the following:
                “1. The Court grants [Wade] leave to file [his] counter-claim.
                2. The Court grants [Wade’s] petition for attorneys’ fees and costs and awards
            attorney’s fees and costs in the amount of $7,500.00.
                3. The City’s motion to dismiss the petition for attorneys’ fees is denied.
                4. The City’s motion for judgment on the pleadings with respect to [Wade’s] counter-
            claim is denied.
                5. [Wade’s] counter-claim for injunctive relief is allowed, because the requested
            electronic records should be released and the City is hereby ordered to release those
            records.
                6. The court affirms its prior ruling that the Attorney General’s binding opinion of
            November 15, 2011[,] was not against the manifest weight of the evidence and that the
            City’s petition for Administrative Review is denied.
                7. The Court stays enforcement of this order pending resolution of the appeal.”
¶ 15        On August 9, 2012, the City filed a second notice of appeal from the circuit court’s July
       27, 2012, judgment. Specifically, the City appealed the following rulings of the circuit court:
                “a. The Attorney General’s binding opinion was not against the manifest weight of
            the evidence and the City’s petition for administrative review was denied.
                b. [Wade] was granted leave to file [his] counter-claim.
                c. [Wade’s] counter-claim for injunctive relief was allowed.
                d. [Wade] was entitled to attorney fees in the amount of $7,500.00.”
       That appeal was docketed as appellate court case No. 4-12-0751.
¶ 16        On September 20, 2012, this court granted the City’s motion to consolidate the appeals.

                                                 -4-
¶ 17      This appeal followed.

¶ 18                                       II. ANALYSIS
¶ 19       On appeal, the City argues (1) the records Wade requested are not “public records” as
       defined by FOIA; (2) public officials have a reasonable expectation of privacy in their
       personal electronic communications; (3) the circuit court erred in awarding Wade attorney
       fees; and (4) the court did not have jurisdiction to decide Wade’s counterclaim for injunctive
       relief.

¶ 20                                  A. Appellate Jurisdiction
¶ 21        The Attorney General argues this court lacks jurisdiction over case No. 4-12-0662
       because the circuit court’s June 11, 2012, order left unresolved the issues of attorney fees and
       the counterclaim. While the court orally stated its ruling was “a final and appealable order,”
       it did not make a formal finding pursuant to Illinois Supreme Court Rule 304(a) (eff. Feb.
       26, 2010) (“an appeal may be taken from a final judgment as to one or more but fewer than
       all of the parties or claims only if the trial court has made an express written finding that
       there is no just reason for delaying either enforcement or appeal or both”). Accordingly, we
       lack jurisdiction to hear the City’s appeal in case No. 4-12-0662.
¶ 22        However, the Attorney General concedes this court does have jurisdiction over case No.
       4-12-0751, in which the circuit court’s July 27, 2012, order allowed attorney fees, granted
       the counterclaim, and affirmed its denial of the City’s request for administrative review of
       the Attorney General’s opinion. Thus, the court’s order disposed of all of the parties’ claims.
       See Ill. S. Ct. R. 301 (eff. Feb. 1, 1994). As previously stated, the City’s August 9, 2012,
       notice of appeal in case No. 4-12-0751 contained not just the attorney fees and counterclaim
       issues but also the court’s denial of the City’s request for administrative review. Accordingly,
       this court possesses jurisdiction to hear the claims presented in this appeal.

¶ 23                     B. Whether Communications on Privately Owned
                              Electronic Devices Are Subject to FOIA
¶ 24       “A binding opinion issued by the Attorney General shall be considered a final decision
       of an administrative agency, for purposes of administrative review under the Administrative
       Review Law.” 5 ILCS 140/11.5 (West 2010). In an appeal from a final administrative
       decision, the applicable standard of review depends on whether the issue involves a question
       of fact, a question of law, or a mixed question of law and fact. City of Belvidere v. Illinois
       State Labor Relations Board, 181 Ill. 2d 191, 204, 692 N.E.2d 295, 302 (1998).
¶ 25       An agency’s findings and conclusions of fact are deemed prima facie true and correct and
       will be overturned only if they are against the manifest weight of the evidence. City of
       Sandwich v. Illinois Labor Relations Board, State Panel, 406 Ill. App. 3d 1006, 1008, 942
N.E.2d 675, 678 (2011) (citing Cinkus v. Village of Stickney Municipal Officers Electoral
       Board, 228 Ill. 2d 200, 210, 886 N.E.2d 1011, 1018 (2008)). A determination is against the
       manifest weight of the evidence if the opposite conclusion is clearly evident. City of

                                                 -5-
       Sandwich, 406 Ill. App. 3d at 1008, 942 N.E.2d at 678 (citing Cinkus, 228 Ill. 2d at 210, 886
       N.E.2d at 1018).
¶ 26        “[W]here the historical facts are admitted or established, the controlling rule of law is
       undisputed and the issue is whether the facts satisfy the statutory standard, the case presents
       a mixed question of fact and law for which the standard of review is “ ‘clearly erroneous.’ ”
       Goodman v. Ward, 241 Ill. 2d 398, 406, 948 N.E.2d 580, 585 (2011) (quoting Cinkus, 228
Ill. 2d at 211, 886 N.E.2d at 1018). “An agency’s decision is ‘clearly erroneous’ when the
       reviewing court is left with a firm and definite conviction that the agency has committed a
       mistake.” City of Sandwich, 406 Ill. App. 3d at 1008, 942 N.E.2d at 678.
¶ 27        However, our supreme court has also held “where the historical facts are admitted or
       established, but there is a dispute as to whether the governing legal provisions were
       interpreted correctly by the administrative body, the case presents a purely legal question for
       which [the] review is de novo.” Goodman, 241 Ill. 2d at 406, 948 N.E.2d at 585 (citing
       Hossfeld v. Illinois State Board of Elections, 238 Ill. 2d 418, 423, 939 N.E.2d 368, 371
       (2010)).
¶ 28        In this case, the underlying facts are not in dispute. The City has conceded “there were
       electronic communications which would be responsive to [Wade’s] request if they were
       required to be produced.” Thus, for purposes of our decision, we can assume individual
       council members sent or received electronic communications relating to city business on a
       personal electronic device during city council meetings. As a result, we are not reviewing a
       determination by the Attorney General concluding a particular communication was or was
       not subject to FOIA. That kind of decision would be subject to the clearly erroneous standard
       of review, with deference given to the administrative decision. What we are determining is
       whether communications relating to city business to and from individual city council
       members, on their personal electronic devices, constitute public records, a purely legal
       question. A dispute exists as to the Attorney General’s interpretation of the statute. Thus, our
       review is de novo, which the supreme court has characterized as “ ‘independent and not
       deferential.’ ” (Internal quotation marks omitted.) Goodman, 241 Ill. 2d at 406, 948 N.E.2d
       at 585 (quoting Hossfeld, 238 Ill. 2d at 423, 939 N.E.2d at 371, quoting Cinkus, 228 Ill. 2d
       at 210, 886 N.E.2d at 1018). With regard to questions of statutory interpretation, our supreme
       court has stated:
            “The interpretation of a statute presents a question of law that this court reviews de novo.
            [Citation.] Our primary objective in construing a statute is to ascertain and give effect to
            the legislative intent, and the surest and most reliable indicator of that intent is the plain
            and ordinary meaning of the statutory language itself. [Citation.] Where the language is
            clear and unambiguous, this court will apply the statute without further aids of statutory
            construction. [Citation.] In determining the plain meaning of the statutory terms, we
            consider the statute in its entirety, keeping in mind the subject it addresses and the
            apparent intent of the legislature in passing it. [Citation.]” People v. Chapman, 2012 IL
111896, ¶ 23, 965 N.E.2d 1119.
¶ 29        The public policy underlying the General Assembly’s adoption of FOIA is expressly set
       forth in section 1 of the Act as follows:


                                                  -6-
           “Pursuant to the fundamental philosophy of the American constitutional form of
           government, it is declared to be the public policy of the State of Illinois that all persons
           are entitled to full and complete information regarding the affairs of government and the
           official acts and policies of those who represent them as public officials and public
           employees consistent with the terms of this Act. Such access is necessary to enable the
           people to fulfill their duties of discussing public issues fully and freely, making informed
           political judgments and monitoring government to ensure that it is being conducted in
           the public interest.
                The General Assembly hereby declares that it is the public policy of the State of
           Illinois that access by all persons to public records promotes the transparency and
           accountability of public bodies at all levels of government. It is a fundamental obligation
           of government to operate openly and provide public records as expediently and
           efficiently as possible in compliance with this Act.
                This Act is not intended to cause an unwarranted invasion of personal privacy, nor
           to allow the requests of a commercial enterprise to unduly burden public resources, or
           to disrupt the duly-undertaken work of any public body independent of the fulfillment
           of any of the fore-mentioned rights of the people to access to information.
                ***
                Restraints on access to information, to the extent permitted by this Act, are limited
           exceptions to the principle that the people of this State have a right to full disclosure of
           information relating to the decisions, policies, procedures, rules, standards, and other
           aspects of government activity that affect the conduct of government and the lives of any
           or all of the people. The provisions of this Act shall be construed in accordance with this
           principle. This Act shall be construed to require disclosure of requested information as
           expediently and efficiently as possible and adherence to the deadlines established in this
           Act.
                ***
                The General Assembly further recognizes that technology may advance at a rate that
           outpaces its ability to address those advances legislatively. To the extent that this Act
           may not expressly apply to those technological advances, this Act should nonetheless be
           interpreted to further the declared policy of this Act that public records shall be made
           available upon request except when denial of access furthers the public policy underlying
           a specific exemption.” 5 ILCS 140/1 (West 2010).
       In sum, the purpose of FOIA “ ‘is to open governmental records to the light of public
       scrutiny.’ ” Stern v. Wheaton-Warrenville Community Unit School District 200, 233 Ill. 2d
396, 405, 910 N.E.2d 85, 91 (2009) (quoting Bowie v. Evanston Community Consolidated
       School District No. 65, 128 Ill. 2d 373, 378, 538 N.E.2d 557, 559 (1989)).
¶ 30       In this case, the City argues communications on privately owned electronic devices are
       not subject to FOIA as they are not “public records” because individual city council members
       are not themselves the “public body.” Section 2(c) of FOIA defines “public records” as
       follows:
           “[A]ll records, reports, forms, writings, letters, memoranda, books, papers, maps,

                                                 -7-
           photographs, microfilms, cards, tapes, recordings, electronic data processing records,
           electronic communications, recorded information and all other documentary materials
           pertaining to the transaction of public business, regardless of physical form or
           characteristics, having been prepared by or for, or having been or being used by,
           received by, in the possession of, or under the control of any public body.” (Emphases
           added.) 5 ILCS 140/2(c) (West 2010).
       Thus, to qualify as a “public record” under the plain language of section 2(c) the
       communication must (1) “pertain[ ] to the transaction of public business” and must have
       been either (2) prepared by a public body, (3) prepared for a public body, (4) used by a public
       body, (5) received by a public body, (6) possessed by a public body, or (7) controlled by a
       public body.
¶ 31       While the Attorney General appears to be using the term “public business” and “public
       records” as if they mean the same thing, the statute treats the term “public business” as
       distinct from “public records” in that a communication “pertaining to the transaction of
       public business” is part of the definition of a “public record.” See 5 ILCS 140/2(c) (West
       2010). However, the statute does not define the term “public business.” In construing a
       statute, courts give words their plain and ordinary meanings. In re M.T., 221 Ill. 2d 517, 524,
       852 N.E.2d 792, 797 (2006); People v. Fabing, 143 Ill. 2d 48, 54, 570 N.E.2d 329, 332
       (1991) (absent contrary legislative intent, a court will assume the words used in a statute have
       their ordinary and popularly understood meanings when assessing the constitutionality of the
       statute). The Merriam-Webster’s Dictionary contains such plain and ordinary definitions. The
       use of dictionary definitions to illustrate the commonly understood meaning of a term is well
       accepted. See M.T., 221 Ill. 2d at 535, 852 N.E.2d at 802-03. The Merriam-Webster’s
       Dictionary defines “public” as, inter alia, “of or relating to business or community interests
       as opposed to private affairs.” Merriam-Webster’s Collegiate Dictionary 941 (10th ed. 2000).
       Thus, to qualify as a public record a communication must first pertain to “business or
       community interests as opposed to private affairs.” Indeed, FOIA is not concerned with an
       individual’s private affairs. See 5 ILCS 140/1 (West 2010) (“This Act is not intended to
       cause an unwarranted invasion of personal privacy ***.”).
¶ 32       Once the threshold determination of whether a communication pertains to “public
       business” is established, the next determination is whether that communication has been
       either (1) prepared by a public body, (2) prepared for a public body, (3) used by a public
       body, (4) received by a public body, (5) possessed by a public body, or (6) controlled by a
       public body. Thus, the question necessarily becomes: “What is a ‘public body’ for purposes
       of FOIA?”
¶ 33       The parties do not dispute a “public body” is subject to FOIA’s disclosure requirements.
       The City also concedes the city council is a public body. However, the City argues the
       individual members of the city council are not themselves the “public body” and thus text
       and email messages “pertaining to public business,” which were sent to or from an individual
       council member on his personal electronic devices are not, inter alia, prepared by or received
       by a public body. Section 5(a) of FOIA defines “public body” as follows:
           “all legislative, executive, administrative, or advisory bodies of the State, state


                                                 -8-
           universities and colleges, counties, townships, cities, villages, incorporated towns, school
           districts and all other municipal corporations, boards, bureaus, committees *** and
           subcommittees thereof.” 5 ILCS 140/2(a) (West 2010).
       Notably, section 2(a) does not include the individual members of those bodies in its
       definition of “public body.”
¶ 34       On appeal, the Attorney General reiterates the following statement from its opinion:
       “Whether information is a ‘public record’ is not determined by where, how, or on what
       device that record was created; rather the question is whether that record was prepared by or
       used by one or more members of a public body in conducting the affairs of government.”
       (Emphasis added.) However, the statute refers just to the “public body,” not to “members”
       of the public body. Thus, the Attorney General’s position in this regard depends on
       expanding the language of the statute by inserting the qualifier “members” of a public body
       into the statute.
¶ 35       In Quinn v. Stone, 211 Ill. App. 3d 809, 570 N.E.2d 676 (1991), the First District
       Appellate Court considered whether an individual alderman is a “public body” for purposes
       of FOIA. There, the plaintiff filed a FOIA request for records of an individual alderman’s
       monthly travel expenditures. Quinn, 211 Ill. App. 3d at 810, 570 N.E.2d at 677. The plaintiff
       pursued her request for the records with the individual alderman. Quinn, 211 Ill. App. 3d at
       810, 570 N.E.2d at 677. The trial court found the alderman was not himself a governmental
       body under the FOIA and thus not the proper recipient of the FOIA request. Quinn, 211 Ill.
       App. 3d at 811, 570 N.E.2d at 677.
¶ 36       On appeal, the plaintiff argued “the trial court erred in determining that defendant is not
       a ‘public body’ under [FOIA].” Quinn, 211 Ill. App. 3d at 810, 570 N.E.2d at 677. The
       appellate court affirmed, finding the plaintiff must pursue her records request with the head
       of the public body because the statutory definition of a “public body” did not include an
       individual alderman. Quinn, 211 Ill. App. 3d at 811, 570 N.E.2d at 677. The court concluded
       the “trial court properly dismissed plaintiff’s complaint, however, on the basis that
       defendant[, an individual alderman,] is not a ‘public body’ as defined under the FOIA and
       is not the proper recipient of the request for records.” Quinn, 211 Ill. App. 3d at 812, 570
       N.E.2d at 678.
¶ 37       In its opinion, the Attorney General stated its decision was “completely consistent” with
       the appellate court’s ruling in Quinn. Specifically, the Attorney General stated the following:
                “The City’s argument that, under Quinn v. Stone, the records generated on individual
           officers’ private electronic devices are not public records is undermined by the facts of
           that case. Citing Quinn, the City argues that the Mayor and council members are not
           public bodies under FOIA and that electronic communications received from private
           citizens on their private electronic devices are therefore not subject to FOIA. Applying
           the facts in Quinn to these circumstances leads to the opposite conclusion.
                In Quinn, the plaintiff filed suit under FOIA against an individual Chicago alderman
           to obtain records of the alderman’s expenditures of monthly travel allowance funds. The
           appellate court rejected the appeal, stating:
                    [‘]Plaintiff here failed to pursue her request for these records to the right person.

                                                  -9-
                Instead of suing defendant individually, she must pursue her remedy against the head
                of the public body, pursuant to the Act. The Act defines “head of the public body”
                as the “president, mayor, chairman, presiding officer, director, superintendent,
                manager, supervisor[,] or individual otherwise holding primary executive and
                administrative authority for the public body.” [’] Quinn, 211 Ill. App. 3d at 812.
                In essence, the court concluded that the records that the plaintiff was seeking were
           records of the city, not of the individual alderman; therefore, the records must be
           obtained from the city council. This decision is completely consistent with the conclusion
           that the records of the City officials in question pertaining to the transaction of public
           business are not records of the individual officials but records of the City.” Public Access
           Opinion 11-006; 2011 PAC 15916 (2011).
       Thus, the Attorney General reasoned Quinn stands for the proposition “the records of the
       City officials in question pertaining to the transaction of public business are not records of
       the individual officers but records of the City.”
¶ 38       However, the question of what makes a communication a “record of the City,” i.e., a
       “public record,” remains. As stated, to qualify as a “public record” under FOIA, a
       communication must (1) “pertain[ ] to the transaction of public business” and have either
       been (2) prepared by, (3) prepared for, (4) used by (5) received by, (6) possessed by, or (7)
       controlled by a public body. The Attorney General’s opinion seemingly ignores the explicit
       statement in Quinn an individual alderman “is not a ‘public body’ as defined under FOIA.”
       Quinn, 211 Ill. App. 3d at 812, 570 N.E.2d at 678.
¶ 39       On appeal, the Attorney General’s argument depends on its reading Quinn
       “acknowledged that an alderman is a part of a public body” in that the plaintiff in Quinn
       “would have had a viable claim for the documents she sought” had she simply commenced
       her action against the city council. However, the First District in Quinn also specifically
       stated the following: “we do not in any way intend to decide whether or not [the] plaintiff has
       a right to the information requested.” Quinn, 211 Ill. App. 3d at 812, 570 N.E.2d at 678.
¶ 40       In this case, we agree with the First District’s view in Quinn an individual alderman is
       not a “public body” under FOIA. We recognize the Attorney General argues on appeal Quinn
       only answers the question of who is a proper defendant in a FOIA action. However, even in
       reading Quinn solely for the proposition individual aldermen cannot properly be served with
       FOIA requests, the underlying reasoning, i.e., an individual alderman is not himself the
       public body, cannot be ignored. Indeed, an individual city council member, alone, cannot
       conduct the business of the public body. For example, a city council member is unable to
       individually convene a meeting, pass ordinances, or approve contracts for the city. Instead,
       a quorum of city council members is necessary to make binding decisions. See Village of
       Oak Park v. Village of Oak Park Firefighters Pension Board, 362 Ill. App. 3d 357, 367, 839
N.E.2d 558, 568 (2005) (“A ‘quorum’ is the number of assembled members that is necessary
       for a decision-making body to be legally competent to transact business.”).
¶ 41       Under this interpretation, a message from a constituent “pertaining to the transaction of
       public business” received at home by an individual city council member on his personal
       electronic device would not be subject to FOIA. However, that communication would be


                                                -10-
       subject to FOIA if it was forwarded to enough members of the city council to constitute a
       quorum for that specific body, regardless of whether a personal electronic device, as opposed
       to a publicly issued electronic device, was used. At that point, it could be said the
       communication was “in the possession of a public body.” However, as the City conceded,
       a communication to an individual city council member’s publicly issued electronic device
       would be subject to FOIA because such a device would be “under the control of a public
       body.” Thus, if that same individual city council member who received a message from a
       constituent on his personal electronic device forwards it to his publicly issued device, that
       message would be subject to FOIA as it would now be “under the control of a public body.”
¶ 42       With that said, however, once the individual city council members have convened a city
       council meeting (or “study session”), it can reasonably be said they are acting in their
       collective capacity as the “public body” during the time the meeting is in session. Indeed, the
       city council cannot act unless it acts through its individual members during a meeting. As a
       result, it is not unreasonable to conclude communications “pertaining to the transaction of
       public business,” which are sent to and received by city council members’ personal electronic
       devices during a meeting are in the possession of the public body. Put another way,
       communications from an individual city council member’s personal electronic devices do not
       qualify as “public records” unless they (1) pertain to public business, and were (2) prepared
       by, (3) prepared for, (4) used by, (5) received by, (6) possessed by, or (7) controlled by the
       “public body.” Thus, if the communication, which pertains to the transaction of public
       business, was sent or received during the time a city council meeting was in session, i.e.,
       during the time the individual city council members were functioning collectively as the
       “public body,” then the communication is a “public record” and thus subject to FOIA.
¶ 43       In this case, Wade requested “All electronic communications, including cellphone text
       messages, sent and received by members of the city council and the mayor during city
       council meetings and study sessions since (and including) May 3.” (Emphasis added.) While
       Wade requested the communications from personally owned electronic devices, the parties
       agree the scope of Wade’s request was limited to nonpersonal communications, i.e.,
       communications pertaining to public business, sent and received during the time the city
       council was in session. Because Wade’s request was limited by subject and time, such
       communications would be responsive to the request. The City received communications from
       two city council members before deciding FOIA did not apply. The City provided 24 pages
       of communications collected from those two members. The City apparently withheld 11
       pages of communications which were filed under seal with the Attorney General but not
       included in the record on appeal. For the reasons stated, communications “pertaining to
       public business” and sent to and from individual city council member’s personal electronic
       devices during the time city council meetings (and study sessions) were convened should be
       turned over to the City’s FOIA officer for review of what information, if any, should be
       exempted under section 7 of FOIA (5 ILCS 140/7(c) (West 2010)). Thereafter, the requested
       communications should be provided to Wade. To hold otherwise would allow members of
       a public body, convened as the public body, to subvert the Open Meetings Act (5 ILCS 120/1
       to 7.5 (West 2010)) and FOIA requirements simply by communicating about city business
       during a city council meeting on a personal electronic device.

                                                -11-
¶ 44       Finally, we note the language in the statute’s preamble recognizes “technology may
       advance at a rate that outpaces its ability to address those advances legislatively.” 5 ILCS
       140/1 (West 2010). The instant cause of action presents just such a situation. If the General
       Assembly intends for communications pertaining to city business to and from an individual
       city council member’s personal electronic device to be subject to FOIA in every case, it
       should expressly so state. It is not this court’s function to legislate. Indeed, such issues are
       legislative matters best left to resolution by the General Assembly. We would encourage
       local municipalities to consider promulgating their own rules prohibiting city council
       members from using their personal electronic devices during city council meetings.

¶ 45                            C. Counterclaim and Attorney Fees
¶ 46       On February 8, 2012, prior to the circuit court affirming the Attorney General’s opinion,
       Wade filed a counterclaim for injunctive relief pursuant to section 11 of FOIA (5 ILCS
       140/11(a) (West 2010)), requesting the circuit court (1) issue an order compelling the City
       to release the requested records and (2) award reasonable attorney fees and costs if it
       affirmed the administrative decision.
¶ 47       On June 11, 2012, the circuit court affirmed the Attorney General’s administrative
       decision.
¶ 48       On June 25, 2012, Wade filed a petition pursuant to section 11(i) of FOIA (5 ILCS
       140/11(i) (West 2010)), arguing he was entitled to attorney fees and costs because he was a
       prevailing party in a case brought under FOIA. Wade never noticed his counterclaim for
       hearing.
¶ 49       On July 5, 2012, the City filed (1) a motion for judgment on the pleadings in order to
       resolve Wade’s counterclaim, and (2) a motion to dismiss Wade’s petition for attorney fees.
       The City argued (1) Wade was not entitled to the relief sought in his counterclaim as a matter
       of law and (2) attorney fees are not recoverable in a request for review under section 9.5 of
       FOIA (5 ILCS 140/9.5 (West 2010)).
¶ 50       On July 18, 2012, the circuit court (1) granted Wade leave to file his counterclaim, (2)
       granted Wade’s counterclaim for injunctive relief and ordered the City to release the records,
       and (3) awarded Wade $7,500 in attorney fees and costs.
¶ 51       On appeal, the City argues (1) Wade is not entitled to attorney fees and costs because he
       sought relief from the City’s denial of his request for records under section 9.5 of FOIA (5
       ILCS 140/9.5 (West 2010)), which does not provide for such fees, and (2) the circuit court
       erred in allowing Wade’s counterclaim where it was not a permitted pleading when seeking
       relief under section 9.5 of FOIA. We agree.

¶ 52                              1. Wade’s Attorney Fees Issue
¶ 53      FOIA provides two distinct and mutually exclusive avenues for a requester to seek relief
       from a public body’s denial of a FOIA request. Under section 9.5 of FOIA, a requester may
       request a binding opinion from the Attorney General’s Public Access Counselor. See 5 ILCS
       140/9.5 (West 2010) (“A person whose request to inspect or copy a public record is denied


                                                -12-
       by a public body *** may file a request for review with the Public Access Counselor
       established in the Office of the Attorney General ***.”). Under section 11, a requester may
       opt to skip the administrative process altogether and proceed straight to court. See 5 ILCS
       140/11(a), (b) (West 2010) (“Any person denied access to inspect or copy any public record
       by a public body may file suit for injunctive or declaratory relief *** in the circuit court
       ***.”). Here, it is undisputed Wade sought review of the City’s denial under section 9.5 of
       FOIA, not section 11. However, unlike section 11, section 9.5 does not contain a provision
       allowing attorney fees and costs for requesters seeking administrative relief.
¶ 54       Section 11(i) states, in pertinent part, as follows: “If a person seeking the right to inspect
       or receive a copy of a public record prevails in a proceeding under this Section, the court
       shall award such person reasonable attorneys’ fees and costs.” (Emphasis added.) 5 ILCS
       140/11(i) (West 2010). Wade points out the nondiscretionary nature of the “shall award”
       language, while ignoring the “under this Section” portion of the statute. Had the General
       Assembly intended the attorney fees to apply in all cases it would have used the term “Act”
       instead of “Section.”
¶ 55       Under the “American Rule,” each party typically pays its own attorney fees, and the
       winner is not entitled to collect those fees from the loser absent specific fee-shifting
       language. City of Elgin v. All Nations Worship Center, 373 Ill. App. 3d 167, 169, 868 N.E.2d
385, 387 (2007). The administrative review section of FOIA contains no fee-shifting
       language. Where the General Assembly has intended to provide fees in administrative review
       proceedings, it has specifically done so. See 775 ILCS 5/8A-104(G) (West 2010) (providing
       attorney fees to prevailing parties in administrative proceedings before the Illinois Human
       Rights Commission).
¶ 56       Under FOIA, the Attorney General, through the Public Access Counselor, can render an
       advisory opinion or a binding opinion. 5 ILCS 140/9.5(f) (West 2010). Advisory opinions
       are not subject to administrative review. Brown v. Grosskopf, 2013 IL App (4th) 120402,
       ¶ 11, 984 N.E.2d 1167 (citing 5 ILCS 140/11.5 (West 2010)). In amending FOIA and
       establishing the Attorney General’s Public Access Counselor, the legislature sought to create
       an expeditious proceeding for the parties to obtain guidance and avoid having to bring a court
       action.
¶ 57       If at some point during the pendency of the Public Access Counselor’s review process,
       a requester brings a FOIA claim in the circuit court for relief, the Public Access Counselor
       must not take any further action, i.e., administrative review ceases. 5 ILCS 140/9.5(g) (West
       2010). Here, however, review by the Public Access Counselor was completed, a binding
       opinion issued, and the City sought review of the binding opinion through the administrative
       review process. No judicial action pursuant to section 11 was brought by Wade.
¶ 58       We note counsel at oral argument stated, “we’re only looking to recover *** attorney fees
       that were incurred before the circuit court” and “none of our attorney fees relate to the
       administrative process.” However, this is not provided for by FOIA. While section 11.5
       provides for administrative review of the Attorney General’s opinion, it is a separate and
       distinct section from section 11(i). Section 11.5 does not provide for attorney fees. Compare
       5 ILCS 140/11.5 (West 2010), with 5 ILCS 140/11(i) (West 2010). Under these facts, the


                                                 -13-
       trial court erred in awarding Wade $7,500 in attorney fees and costs.

¶ 59                       2. Wade’s Counterclaim for Injunctive Relief
¶ 60        The City argues Wade’s section 11(a) counterclaim was not a permitted pleading under
       section 9.5 of FOIA. We agree.
¶ 61        As stated above, FOIA provides two different avenues for a requester to seek relief from
       a denial of a request for records. Under section 11(a), a requester who is denied access to
       public records by a public body “may file suit for injunctive or declaratory relief” in the trial
       court. 5 ILCS 140/11(a) (West 2010). Section 11(a) does not provide for injunctive relief
       during the administrative review process. In fact, under section 9.5(g), if, for whatever
       reason, a section 11 claim for injunctive relief is filed during the time the Attorney General
       is reviewing the case, the administrative portion ceases, i.e., the Attorney General withdraws,
       and the case moves to the circuit court. 5 ILCS 140/9.5(g) (West 2010) (“If the requester files
       suit under Section 11 with respect to the same denial that is the subject of a pending request
       for review, the requester shall notify the Public Access Counselor, and the Public Access
       Counselor shall take no further action with respect to the request for review and shall so
       notify the public body.”). In this case, Wade filed his claim for injunctive relief after the
       Attorney General issued its binding opinion and during the time the case was on
       administrative review. However, FOIA does not contemplate such parallel proceedings. In
       this context, Wade’s counterclaim was not an appropriate pleading and should not have been
       granted.
¶ 62        Wade argues “[i]n the absence of that counterclaim there would be no enforcement
       mechanism” and the City would be free to ignore the circuit court’s order to release the
       records. However, while the order to release the communications was stayed pending this
       appeal, there is no evidence to suggest the City will refuse to release the records. Moreover,
       if the City were to withhold the records, sections 11(g) and 11(j) provide enforcement
       mechanisms for FOIA’s compliance. See 5 ILCS 140/11(g) (West 2010) (“In the event of
       noncompliance with an order of the court to disclose, the court may enforce its order against
       any public official or employee so ordered or primarily responsible for such noncompliance
       through the court’s contempt powers.”); 5 ILCS 140/11(j) (West 2010) (“If the court
       determines that a public body willfully and intentionally failed to comply with this Act, or
       otherwise acted in bad faith, the court shall also impose upon the public body a civil penalty
       of not less than $2,500 nor more than $5,000 for each occurrence.”). The trial court erred in
       allowing Wade’s counterclaim for injunctive relief.

¶ 63                                      III. CONCLUSION
¶ 64       For the reasons stated, we dismiss appeal No. 4-12-0662 for lack of jurisdiction. We
       affirm the portion of the circuit court’s judgment in case No. 4-12-0751 affirming the Public
       Access Counselor’s binding opinion. We reverse the part of the court’s judgment allowing
       the counterclaim and awarding attorney fees.



                                                 -14-
¶ 65   No. 4-12-0662, Dismissed.
¶ 66   No. 4-12-0751, Affirmed in part and reversed in part.




                                          -15-